OPINION of the Court, by
Ch. J. Bovin.
The defendant, in the capacity of á justice of the"'peacc, gave" jy^gjuent in favor of the plaintiff against one Thorp, fori the costs of a suit by warrant j but having at a subse-queht day so altered the judgment as to make each par--. pay ⅛⅛ 0Wn cost, the plaintiff being previously summoned to shew cause against such alteration ,* he refused, on the application of the plaintiff, to issue an execu-Up0n the first judgment. For that refusal the brought an action upon the case ; and the question now tó be decided is, whether the action is maintainable or not ?
Whether a magistrate, after he has once pronounced, a judgment, can, at a subsequent day, grant a reheaiv *29ing, and suspend or alter such judgment, is ai question about which we are aware there has been muctt difference of opinion in the country, amongst men of legal information, as well as. amongst the magistrates them-selyes. .This is a point, however, we do notin this case deem material to he decided: tor be if as it may, we are. of opinion the action cannot be maintained* There can he no question that the subject matter was within theju-risdiction of the magistrate ; and where a magistrate acts judicially upon a subject within his jurisdiction, though he should act illegally or erroneously, he cannot be made liable for any damage sustained by his conduct, unless he has acted from impure or corrupt motives. And. in this case the state of the pleadings repels any conclusion of that sort. The Court below therefore decided correctly for the defendant.
Judgment affirmed with costs.